UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2060


JASON LEON DIEDRICH,

                   Plaintiff - Appellant,

          v.

CITY OF NEWPORT NEWS, VIRGINIA; JAMES M. BOUREY; RICHARD W.
MYERS; YVONNE M. MANNING,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:15-cv-00002-RAJ-LRL)


Submitted:   April 29, 2016                   Decided:    June 21, 2016


Before KEENAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin P. Shea, KEVIN P. SHEA, ATTORNEY–AT-LAW, INC., Hampton,
Virginia, for Appellant. Darlene P. Bradberry, Christopher M.
Midgley, OFFICE OF THE CITY ATTORNEY, Newport News, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason   Leon     Diedrich      appeals       the     district     court’s       order

dismissing     his    civil    action       alleging      claims       under   42   U.S.C.

§ 1983 (2012) and state law.                On appeal he raises three issues:

(1)    whether    the    district      court       erred     by    finding      that    his

demotion     claim    was    barred    by    res     judicata;         (2)   whether     the

district court erred by ruling that his personnel records claim

was time barred; and (3) whether the district court erred by

denying him a hearing on the motion to dismiss.

       We    review     de    novo    the        district     court’s        granting    of

Defendants’ motion to dismiss under Fed. R. Civ. P. 12(b)(6).

Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th

Cir.     2009).       Like    the     district       court,       we    must    take     the

complaint’s factual allegations as true and draw all reasonable

inferences in the plaintiff’s favor.                   E.I. du Pont de Nemours &

Co. v. Kolon Indus. Inc., 637 F.3d 435, 440 (4th Cir. 2011).                              To

survive a motion to dismiss, a complaint must contain sufficient

facts to state a claim that is plausible on its face.                           Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.      Diedrich v. City of Newport News, No. 4:15-cv-00002-RAJ-

LRL (E.D. Va. Aug. 12, 2015); see Cray Commc’ns, Inc. v. Novatel

Computr Sys., Inc., 33 F.3d 390, 396 (4th Cir. 1994) (noting

                                             2
that there is no absolute requirement that a ruling on a summary

motion   be   preceded   by   a   hearing).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                     3